NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



SHARESE BERGERON,                            )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D15-3028
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed September 16, 2016.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Howard L. Dimmig, II, Public Defender,
and Brooke Elvington, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.



BLACK, Judge.

              Sharese Bergeron appeals the order revoking her probation and the

sentence subsequently imposed on her conviction for sale of cocaine. We affirm the

revocation but remand for the trial court to enter a corrected order of revocation of
probation accurately reflecting that Bergeron was found to have violated conditions 11

and 15 of her probation. We reverse Bergeron's sentence because the trial court erred

by failing to renew the offer of assistance of counsel to Bergeron before sentencing her.

             Immediately prior to the hearing on the violation of probation, Bergeron

requested to represent herself. The court conducted a Faretta1 inquiry, found

Bergeron's waiver of counsel to be knowingly and voluntarily made, and allowed

Bergeron to represent herself with counsel on standby. After finding Bergeron in

violation of her probation, the court immediately proceeded to sentence her without

offering Bergeron the assistance of counsel. This was error. See Parker v. State, 137
So. 3d 593, 594 (Fla. 2d DCA 2014); Serrano v. State, 113 So. 3d 895, 896 (Fla. 2d

DCA 2012); see also Fla. R. Crim. P. 3.111(d)(5). As a result, we reverse Bergeron's

sentence and remand for resentencing.

             Affirmed in part, reversed in part, and remanded with instructions.



MORRIS and SLEET, JJ., Concur.




             1
                 Faretta v. California, 422 U.S. 806 (1975).


                                             -2-